NO. 12-18-00116-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 IN THE INTEREST OF                                         §       APPEAL FROM THE 3RD

 G.S, N.S. AND G.S.                                         §       JUDICIAL DISTRICT COURT

 CHILDREN                                                   §       HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM

       V.L. and J.S. appeal the termination of their parental rights. V.L. and J.S.’s counsel filed
a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                  BACKGROUND
       V.L. is the mother, and J.S. is the father of G.S., N.S., and G.S.1.1 On October 6, 2016, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of G.S., N.S., and G.S.1, for conservatorship, and for termination of V.L’s and J.S.’s
parental rights. The Department was appointed temporary managing conservator of the children,
and V.L. and J.S. were appointed temporary possessory conservators with limited rights and duties.
       At the conclusion of the trial on the merits, the jury found that the parent-child relationship
between V.L., G.S., N.S., and G.S.1 should be terminated, and that the parent-child relationship
between J.S., G.S., N.S., and G.S.1 should be terminated. Therefore, the trial court found, by clear
and convincing evidence, that V.L. engaged in one or more of the acts or omissions necessary to
support termination of her parental rights under subsections (D), (E), (N), and (O) of Texas Family
Code Section 161.001(b)(1). The trial court also found that termination of the parent-child


       1
           The oldest and youngest children have the same initials. We will refer to the youngest child as “G.S.1.”
relationship between V.L., G.S., N.S., and G.S.1 is in the children’s best interest. Based on these
findings, the trial court ordered that the parent-child relationship between V.L., G.S., N.S., and
G.S.1 be terminated.
         Further, the trial court found, by clear and convincing evidence, that J.S. engaged in one or
more of the acts or omissions necessary to support termination of his parental rights under
subsections (D), (E), (O), and (Q) of Texas Family Code Section 161.001(b)(1). The trial court
also found that termination of the parent-child relationship between J.S., G.S., N.S., and G.S.1 is
in the children’s best interest. Based on these findings, the trial court ordered that the parent-child
relationship between J.S., G.S., N.S., and G.S.1 be terminated. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         V.L. and J.S.’s counsel filed a brief in compliance with Anders, stating that counsel
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. This court previously held
that Anders procedures apply in parental rights termination cases when the Department has moved
for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State,
904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the record
to determine whether counsel is correct in determining that the appeal is frivolous. See Stafford
v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We carefully
reviewed the appellate record and counsel’s brief. We find nothing in the record that might
arguably support the appeal.2 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160
S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied).




          2
            In compliance with Kelly v. State, counsel for V.L. and J.S. certified that he provided them with a copy of
his brief, informed them of their right to file a pro se response, and took concrete measures to facilitate their review
of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App. 2014). V.L. and J.S. were given time to file their own
briefs, but the time for filing such briefs has expired and no pro se briefs have been filed.


                                                           2
                                                   DISPOSITION
         We agree with V.L. and J.S.’s counsel that the appeal is wholly frivolous. In accordance
with In re P.M., 520 S.W.3d 24, 27 (Tex. 2016), counsel for V.L. and J.S. moved to withdraw. In
In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking the termination
of parental rights extends to “all proceedings in [the Texas Supreme Court], including the filing of
a petition for review.” Id. Accordingly, counsel’s obligation to V.L. and J.S. has not yet been
discharged. See id. If V.L. or J.S., after consulting with counsel, desire to file a petition for review,
counsel should timely file with the Texas Supreme Court “a petition for review that satisfies the
standards for an Anders brief.” See id. at 27-28; see also A.C. v. Tex. Dep’t of Family & Protective
Servs., No. 03-16-00543-CV, 2016 WL 5874880, at *1 n.2 (Tex. App.—Austin Oct. 5, 2016, no
pet.) (mem. op.). Accordingly, we affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered October 29, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 29, 2018


                                         NO. 12-18-00116-CV


                  IN THE INTEREST OF G.S, N.S. AND G.S., CHILDREN


                                  Appeal from the 3rd District Court
                    of Henderson County, Texas (Tr.Ct.No. FAM16-0775-3)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.